Judgment reversed on the law, with costs, and complaint dismissed, with costs, on the ground that no actionable negligence on the part of the defendant has been shown. (DeNeef v. Price, 249 App. Div. 924.) All concur, except Crosby, J., who dissents and votes for affirmance, and Dowling, J., who dissents and votes for reversal on the facts and for granting a new trial. (The County Court judgment affirms a judgment for plaintiff, of the Justice Court of the town of Webster, in an automobile negligence action. Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.